RECOMMENDED FOR FULL-TEXT PUBLICATION
                                 Pursuant to Sixth Circuit Rule 206
                                        File Name: 07a0185p.06

                     UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT
                                      _________________


                                                   X
                                       Petitioner, -
 ALI JABER,
                                                    -
                                                    -
                                                    -
                                                       No. 05-3882
          v.
                                                    ,
                                                     >
 ALBERTO R. GONZALES, Attorney General,             -
                                     Respondent. -
                                                   N
                         On Petition for Review of a Decision
                         of the Board of Immigration Appeals.
                                   No. A43 841 322.
                                    Submitted: January 25, 2007
                                 Decided and Filed: May 22, 2007
                     Before: SILER, MOORE, and ROGERS, Circuit Judges.
                                        _________________
                                             COUNSEL
ON BRIEF: Nabih H. Ayad, NABIH H. AYAD ASSOCIATES, Dearborn Heights, Michigan, for
Petitioner. Derri T. Thomas, ASSISTANT UNITED STATES ATTORNEY, Detroit, Michigan, for
Respondent.
                                        _________________
                                            OPINION
                                        _________________
        ROGERS, Circuit Judge. This appeal concerns two final Board of Immigration Appeals
determinations that impact Ali Jaber’s right to remain in the United States. The first determination
involves the BIA’s initial decision on Jaber’s removal from the United States, while the second final
determination concerns the BIA’s subsequent decision not to reopen its initial decision on removal.
In his habeas petition, Jaber petitioned the district court to review the BIA’s final determination to
remove him and, arguably, the IJ’s decision not to reopen. The district court, pursuant to the REAL
ID Act, converted Jaber’s habeas petition into a petition for review only of the original BIA final
determination on removal. On appeal, however, Jaber challenges only the BIA’s final determination
not to reopen, a final decision for which he never filed a petition for review and a decision that
remains outside of the scope of the district court’s limited transfer of the case to this court. Because
Jaber has not filed a petition for review of the BIA’s final determination on whether to reopen and
because the district court did not transfer Jaber’s challenge to the BIA’s final determination on
whether to reopen, we cannot review Jaber’s arguments as to the merits of the BIA’s most recent
decision, and we deny Jaber’s petition for review.


                                                   1
No. 05-3882                  Jaber v. Gonzales                                                                       Page 2


        This case has a long and convoluted history. Jaber, a native of Lebanon, married Danielle
Darwish, an American citizen, in October 1992. On June 12, 1993, Jaber entered the United States
on an immigrant visa as the spouse of a United States citizen, as a conditional permanent resident.
On August 17, 1993, however, Darwish filed for annulment of the marriage alleging, among other
things, that Jaber married her in order to obtain permanent residence status in the United States. The
Wayne County Circuit Court entered a default judgment of annulment on January 28, 1994.
         On September 2, 1994, the Immigration and Naturalization Service served Jaber with notice
that it intended to terminate his conditional permanent resident status because of the annulment of
his marriage. Jaber promptly responded by filing a Form I-751 Petition to Remove the Conditions
on Residence in which he requested a waiver of the requirement that he and his wife file a joint
petition for permanent residence. In his Form I-751 petition, Jaber argued that his “conditional
residence is based on [his] marriage to a U.S. citizen or permanent resident” and that he “entered
into the marriage in good faith, but the marriage was terminated through divorce/annulment.” On
October 4, the INS terminated Jaber’s conditional permanent resident status and informed him that
he could request review of that determination during deportation proceedings. Also on October 4,
the INS issued an Order to Show Cause and Notice of Hearing charging that Jaber was subject to
deportation, and on November 8, the Wayne County Circuit Court denied Jaber’s motion to set aside
the default judgment of annulment.
        On January 25, 1995, the INS informed Jaber that it reviewed affidavits from friends and
relatives and found that Jaber “failed to demonstrate that [he] married in good faith.”1 The INS also
informed Jaber that it reviewed a police report of an alleged assault and concluded that Jaber
“failed to 2demonstrate that . . . deportation from the United States would result in an extreme
hardship.” The INS, therefore, determined that Jaber had not met the requirements of either of the
two relevant bases for a waiver under 8 U.S.C. § 1186a(c)(4): he failed to demonstrate that extreme
hardship would result if he were removed, § 1186a(c)(4)(A); and he failed to demonstrate that he
married Darwish in good faith and was not at fault in failing to file his Form I-751 jointly,
§ 1186a(c)(4)(B). (A third basis, not applicable here, is that the alien “was battered by or was the
subject of extreme cruelty perpetrated by his or her spouse.” 8 U.S.C. § 1186a(c)(4)(C).)
        On November 17, 1995, Jaber married another U.S. citizen, Brandy Kay Parr, who filed a
Petition for Alien Relative (Form I-130) on December 28, 1995, seeking to allow Jaber to apply for
a visa.
         On April 7, 1998, an immigration judge held the deportation hearing that was noticed on
October 4, and decided Jaber’s application for voluntary departure and his application for a waiver
of the joint petition requirement. The IJ found that, although Jaber entered into his marriage in good
faith, Jaber was not entitled to a waiver because he did not show that he would also face a hardship
if he returned to Lebanon. The IJ accordingly denied Jaber’s application for a waiver of the joint
petition requirement.



         1
          The January 25, 1995, correspondence appears to reflect the INS’s rejection of Jaber’s Petition to Remove the
Conditions on Residence (Form I-751) although the subject of the correspondence reads: “Notice of Denial of
Application for Waiver of Requirement to File Joint Petition for Removal of Conditions (Form I-752).” There is no copy
of a Form I-752 in the record, but the INS letter states, “The record reflects that you filed an Application for Waiver of
Requirement to File Joint Petition for Removal of Conditions (Form I-752) on September 28, 1994.” While it is not clear
from the record what form the INS referred to, the parties do not contest that such relief was properly sought. See JA
99. Jaber does not argue that the INS failed to deny his Form I-751 petition.
         2
             Jaber did not raise the hardship issue in his Form I-751 and it is unclear at what point Jaber raised this issue.
No. 05-3882          Jaber v. Gonzales                                                       Page 3


        On April 8, the INS filed a motion to reconsider the IJ’s decision that Jaber needed to show
both a good faith marriage and hardship if returned to Lebanon, and argued that a good-faith
marriage was sufficient for relief even without a hardship showing. Accepting that Jaber was not
required to show hardship if the marriage was in good faith, the INS argued—contrary to the IJ’s
determination—that Jaber failed to demonstrate that he entered into his marriage with Darwish in
good faith. The INS therefore requested that the IJ reconsider his decision on the latter point. The
IJ denied the motion to reconsider, although still finding that Jaber had married Darwish in good
faith.
        The INS itself filed a notice of appeal to the BIA in which the INS argued that the IJ erred
by concluding that Jaber had entered into his marriage with Darwish in good faith. Jaber did not
appeal the IJ’s decision, apparently in reliance on the fact that the INS, in its appeal, itself
challenged the IJ’s decision that Jaber needed to prove both a good faith marriage and extreme
hardship. The INS, however, withdrew its appeal on July 30, 1998, leaving no notice of appeal
before the BIA. On October 6, 1998, the BIA issued an order returning the record to the IJ. Two
days later, on October 8, 1998, Jaber’s counsel, David Wenger, filed a Motion to Accept Untimely
Appeal in which he argued that Jaber did not file a notice of appeal because the INS had done so and
“a decision of the IJ in this case will be final even when it is clearly in error and should not be
allowed to stand.” (There is no copy of an appeal in the record.) The BIA denied the Motion to
Accept Untimely Appeal on July 5, 2000.
        On December 2, 1998, while Jaber’s Motion to Accept Untimely Appeal to the BIA was
pending, Jaber filed a grievance against Wenger for failing to file a timely appeal from the IJ’s
decision. On June 1, 1999, the State of Michigan’s Attorney Grievance Commission formally
admonished Wenger for violating the Michigan Rules of Professional Conduct, concluding that he
had “failed to ensure that the immigration forms filed on behalf of Mr. [Jaber] were accurate,
complete, and timely filed.” Jaber did not seek new counsel, however. According to Jaber’s
affidavit filed with the Attorney Grievance Commission, Wenger convinced him that “if I filed
anything it would hurt my case and prevent me from getting my ‘green card’” and reassured Jaber
that his immigration proceedings would work out favorably but did not make Jaber aware of the
status of those proceedings.
       On January 30, 2003, the INS approved Parr’s Form I-130 application on behalf of Jaber,
granting Jaber the opportunity to apply for lawful permanent resident status. Nevertheless, in June
2004, Jaber received a letter from the INS requesting that he appear on July 19, 2004, to be removed
from the United States. Jaber and his brother-in-law met with Wenger, and Wenger told Jaber that
“the Deportation people don’t know what they are talking about and that he will again take care of
everything.” Jaber then decided to retain new counsel.
        On August 20, 2004, through his new counsel, Jaber filed a motion to reopen the April 7,
1998, IJ decision on the basis of the ineffective assistance of his prior counsel. The IJ denied the
motion as untimely on October 14, 2004. The IJ reasoned that the motion to reopen was untimely
because the IJ’s order became final when the government withdrew the only notice of appeal in the
case. Jaber filed a motion to reconsider, which the IJ denied on November 22, 2004. On March 24,
2005, Jaber filed a motion with the BIA to accept his untimely appeal of the denial of the motion
to reopen. (The record does not contain an official appeal. There is just a motion with a one-page
attachment describing how the IJ erred.)
        On April 12, 2005, while Jaber’s appeal to the BIA from the IJ’s decision not to reopen was
pending, he filed a petition for a writ of habeas corpus in federal district court. In his habeas
petition, Jaber alleged that his immigration proceedings violated his substantive due process and
equal protection rights. He did not, however, specify which decision he was seeking the court to
review. On the one hand, the habeas petition argued that “[b]y failing to reopen the case, [the INS
No. 05-3882                Jaber v. Gonzales                                                                        Page 4


is] violating federal law,” suggesting that Jaber was challenging the IJ’s decision not to reopen the
case. On the other hand, Jaber explained that he had an appeal before the BIA on whether to reopen
the case, suggesting that he was, in fact, only challenging the BIA’s final decision on removal. On
April 27, the Government filed a response, treating Jaber’s habeas petition as a petition for review
of the BIA’s final decision on removal. Jaber filed a traverse on May 4 in which he laid out three
errors in the IJ’s denial of Jaber’s motion to reopen, suggesting that the habeas petition challenged
the denial of the motion to reopen.
        On June 30, 2005, the district court granted the Government’s motion to transfer the case to
this court, concluding that Jaber was challenging a final administrative order of deportation (the only
final order from the BIA at the time that Jaber filed his habeas petition). The court reasoned that the
habeas petition was filed to “challenge[ ] a final administrative order of deportation,” which the INS
issued in 2000. The district court also concluded that the REAL ID Act of 2005, Pub. L. No. 109-
13, Div. B, § 106, 119 Stat. 231, 311 (2005), required it to transfer any such case to the appropriate
circuit court of appeals.
        Later, on August 18, 2005, the BIA rendered its decision on Jaber’s appeal of the IJ’s 2004
denial of his motion to reopen. The BIA accepted Jaber’s appeal as timely filed, concluding that the
IJ had mailed his decision to Jaber’s previous counsel, not his current counsel, and that this excused
Jaber’s late filing of that appeal. However, the BIA concluded that the IJ correctly denied Jaber’s
motion to reopen as untimely, stating that “respondent failed to adequately explain why he waited
so long to file a motion to reopen claiming ineffective assistance of counsel.”
        There are three ways to interpret Jaber’s April 12, 2005, habeas petition. First, the habeas
petition could be seen, as the INS and district court viewed it, as a challenge to the October 6, 1998,
BIA final order on removal. On appeal, however, Jaber, does not challenge the original BIA final
order, and we therefore do not review the merits of that decision. Second, Jaber’s habeas petition
could be seen as a petition for review of the August 20, 2004, IJ denial of the motion to reopen.
Because the BIA was in the process of reviewing that IJ decision, this court does not have
jurisdiction to review the IJ decision independently. Prekaj v. INS, 384 F.3d 265, 267 (6th Cir.
2004). Third, the habeas petition could be seen as a petition for review of the as-yet-unentered
August 18, 2005, BIA decision denying his appeal of the IJ’s denial of the motion to reopen. As
discussed below, this court does not have jurisdiction to hear Jaber’s  petition to the extent that it can
be construed as appealing the August 18, 2005, BIA decision.3 With respect to the final BIA
decision of the motion to reopen, Jaber has not filed a petition for review, and the REAL ID Act
does not turn a premature habeas petition into such a petition for review.
       This court may not hear Jaber’s petition for review of the August 18, 2005, BIA decision
denying his appeal of the IJ’s denial of his motion to reopen and reconsider because the district



         3
           We have stated in the past that the statutory time limit for petitioning to review a removal reopening denial
is “both mandatory and jurisdictional.” Prekaj v. INS, 384 F.3d 265, 267 (6th Cir. 2004) (quoting Martinez-Serrano v.
INS, 94 F.3d 1256, 1258 (9th Cir. 1996)). We need not decide in this case whether the petition requirement in this case
is “jurisdictional” in the sense that it cannot be waived by the government, or in the sense that the government may be
equitably prevented from raising it. Three recent Supreme Court decisions instruct us to distinguish carefully between
subject-matter jurisdiction and other limits on a court’s authority, in the context of determining whether such limits may
be waived or forfeited by a party. Cobb v. Contract Transport., Inc., 452 F.3d 543, 550 (6th Cir. 2006) (referring to
Arbaugh v. Y&H Corp., 546 U.S. 500, 126 S. Ct. 1235, 1242-45 (2006), Eberhart v. United States, 546 U.S. 12 (2005),
and Kontrick v. Ryan, 540 U.S. 443, 453-54 (2004)). Assuming that 8 U.S.C. § 1252(b)(1)’s petition requirement is non-
jurisdictional for some purposes, it is still the law, and Jaber offers no reason why § 1252(b)(1)’s requirement of a
petition for review (or a statutorily converted equivalent) should not apply in this case. A non-jurisdictional rule is still
a rule, and the government in this case, unlike litigants in recent Supreme Court cases, properly raised the “claim
processing rule.” See Eberhart, 546 U.S. 12; Kontrick, 540 U.S. 443.
No. 05-3882           Jaber v. Gonzales                                                              Page 5


court’s transfer of the case did not convert Jaber’s habeas petition into a petition for review of the
BIA’s decision not to reopen. Section 106(c) of the REAL ID Act provides:
       If an alien’s case, brought under section 2241 of title 28, United States Code
       [governing habeas petitions], and challenging a final administrative order of removal,
       deportation, or exclusion, is pending in a district court on the date of the enactment
       of this division [May 11, 2005], then the district court shall transfer the case (or part
       of the case that challenges the order of removal, deportation, or exclusion) to the
       court of appeals for the circuit in which a petition for review could have been
       properly filed. . . The court of appeals shall treat the transferred case as if it had been
       filed pursuant to a petition for review under such section 242, except that subsection
       (b)(1) of such section [subsec. (b)(1) of this section] shall not apply.
8 U.S.C. § 1252(a)(5), as added by § 106(c) of the REAL ID Act, Pub. L. 109-13. The statute
instructs us to treat the transferred case as if it were a petition for review. The question before us,
then, is: had Jaber filed the case at hand as a petition for review, would we expand the petition to
cover the later BIA decision denying his motion to reopen?
        In this case, the district court correctly looked to the only final administrative order at the
time that it transferred this case, specifically the earlier BIA decision affirming the IJ’s decision on
removal. The transfer of the case converted Jaber’s habeas petition into a petition for review of this,
and only this, final order because there was no second BIA final administrative order for the transfer
to convert into a petition for review. The district court’s transfer, therefore, did not convert Jaber’s
habeas petition into a petition for review of the BIA decision on whether to reopen.
       Our conclusion is supported by the great weight of relevant authority. Under 8 U.S.C.
§ 1252(b)(1), a party must file a petition for review with the court of appeals within 30 days. In a
recent unpublished opinion, but relying on binding precedent, we made clear that a petition for
review does not cover a later BIA decision on a separate motion:
        This court does not have jurisdiction to review El Harake’s claims of ineffective
        assistance of counsel because El Harake failed to file a petition for review of the
        BIA’s decision denying his motion to reconsider. Under 8 U.S.C. § 1252(b)(1), a
        petition for review of a removal order must be filed with the court of appeals within
        30 days. Here, El Harake failed to file a petition for review of the BIA’s decision
        denying his motion to reconsider. Therefore, this court does not have jurisdiction to
        review that decision. See, e.g., Prekaj v. INS, 384 F.3d 265, 267-68 (6th Cir. 2004);
        see also Stone v. INS, 514 U.S. 386, 394-95, 403 (1995) (noting that an earlier
        version of 8 U.S.C. § 1252(b)(6), which required consolidation of review of an order
        under 8 U.S.C. § 1252 with review of a motion to reconsider, contemplates the filing
        of two petitions for review where a motion to reconsider leads to a second BIA
        decision).
El Harake v. Gonzales, No. 05-3993, 2006 WL 3717564, at *4 (6th Cir. Dec. 18, 2006); see also
Bal v. Gonzales, No. 06-3179, 2006 WL 3539297, at *2 (6th Cir. Dec. 7, 2006) (“[T]he petition for
review filed on February 8, 2006, cannot provide jurisdiction to review the BIA’s summary
affirmance of June 9, 2003, and the court must limit its review to the BIA’s January 11, 2006, denial
of Bal’s motion to reconsider.”); Sene v. Gonzales, 180 Fed. App’x 551, 556 (6th Cir. 2006)
(similar). As we stated in another unpublished opinion, a party who seeks reopening or
reconsideration must file separate petitions for review within 30 days of each final order. Qeraxhiu
v. Gonzales, No. 05-4051, 2006 WL 3314542, at *2 (6th Cir. Nov. 15, 2006); see also Musaj v.
Gonzales, No. 05-4162, 2007 WL 419639, at *3-4 (6th Cir. Feb. 8, 2007) (“Petitioners did not file
petitions for review of those decisions before the applicable deadlines. Therefore, this court does
not have jurisdiction to review those decisions.”). As discussed earlier, Jaber sought BIA review
No. 05-3882           Jaber v. Gonzales                                                          Page 6


of the IJ’s denial of his motions to reopen, but the BIA did not issue its decision until after Jaber
filed his habeas petition in the district court and after the district court transferred the case to this
court. Jaber also did not later file a petition for review of the BIA’s denial of his appeal of the IJ’s
rejection of his motion to reopen.
        We also reject Jaber’s argument, relying on the Supreme Court’s holding in INS v. St. Cyr,
533 U.S. 289 (2001), that this court has habeas jurisdiction over his case. The REAL ID Act of 2005
clearly eliminated a habeas petition as a means for judicial review of a removal order, abrogating
any holding in St. Cyr to the contrary.
        Because there is no statutory basis for this court to hear Jaber’s petition for review of the
agency’s refusal to reopen, we dismiss his petition.